NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1338-17T4

STEPHEN D. PERRY,

     Appellant,                       APPROVED FOR PUBLICATION

                                                 May 16, 2019
v.
                                          APPELLATE DIVISION
NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
____________________________

           Submitted April 10, 2019 – Decided May 16, 2019

           Before Judges Alvarez, Reisner and Mawla.

           On appeal from the New Jersey State Parole Board.

           Stephen D. Perry, appellant pro se.

           Gurbir S. Grewal, Attorney General, attorney for
           respondent (Melissa Dutton Schaffer, Assistant
           Attorney General, of counsel; Erica R. Heyer, Deputy
           Attorney General, on the brief).

     The opinion of the court was delivered by

MAWLA, J.A.D.

     Appellant Stephen D. Perry has a lengthy criminal history. In addition

to other sentences, he is serving a life sentence. Although Perry has been
parole eligible, he has incurred infractions during his incarceration which

resulted in the New Jersey State Parole Board (Board) imposing a 240-month

future eligibility term (FET), outside of the twenty-seven-month presumptive

FET, which Perry now challenges.

      We hold the Board used the incorrect standard to determine Perry's

parole eligibility because it retroactively applied the amended version of

N.J.S.A. 30:4-123.56, which became effective in 1997.         Accordingly, we

reverse and remand the Board's May 31, 2017 decision for reconsideration

consistent with this opinion.

      We take the following facts from the record. In January 1979, Perry and

two other individuals broke into a Bergen County residence and stole a stereo,

a rifle, and jewelry. Police encountered the trio and when ordered to stop, they

fled. During the pursuit, Perry began shooting at the officers, striking one in

the wrist and chest.     Officers returned fire, striking Perry twice in the

abdomen. Police apprehended Perry, who had jewelry from the residence in

his possession.

      Officers transported Perry to the hospital, restrained him in a hospital

bed, and posted a sheriff's officer as a guard. The officer loosened Perry's

restraints only to permit him to use the restroom. At night, during trips to the

restroom, Perry managed to gradually loosen the top of his metal intravenous



                                                                        A-1338-17T4
                                       2
stand. In the morning, Perry attacked the officer with the stand and disarmed

him. He shot and killed the officer before fleeing.

      Perry was also indicted for various offenses which occurred before the

murder.    He was found guilty and sentenced in September 1979, to an

aggregated term of twenty to twenty-five years of incarceration for breaking

and entering with intent to steal, larceny, carrying a concealed weapon,

possession of a weapon, assault with intent to kill, being armed, assault with a

dangerous weapon, and assault and battery on a police officer. Following

these convictions, Perry was indicted for the officer's murder and pled guilty to

the offense. In October 1979, he was sentenced to life in prison to be served

consecutive to his first indictment.

      Perry was indicted five more times for crimes committed in August

(two), September, October, and November 1978. In 1980, he was sentenced to

the following: concurrent three to five years imprisonment for attempted

breaking and entering and carrying a concealed weapon, to be served

concurrently with his other sentences; concurrent five to seven years

imprisonment for assault and battery of a police officer; concurrent five to ten

years imprisonment for possession of a stolen motor vehicle, larceny, and utter

forged check; a concurrent term of four to eight years imprisonment for




                                                                         A-1338-17T4
                                       3
forging a check and obtaining money by false pretenses; and a concurrent term

of six to ten years imprisonment for breaking and entering and larceny.

      In 2001, Perry was indicted for possession of a controlled dangerous

substance (CDS), possession with intent to distribute, and distribution of a

CDS for distributing a packet of heroin to a fellow inmate. In 2003, he pled

guilty to the offenses and was sentenced to a four-year prison term consecutive

to the sentences he was serving under the 1979 convictions, with a one -year

mandatory-minimum.

      Perry also had a history of parole and probation violations related to

arrests, which occurred prior to the murder. In August 1976, his parole was

revoked for parole violations.      Perry was sentenced to 364 days of

incarceration, which was converted to probation, conditioned on his

completion of an inpatient drug program. However, he escaped custody, was

re-apprehended, and sentenced to complete the original term of incarceration.

Afterwards, Perry was released on parole, which was again revoked in

February 1979, following the murder and additional offenses we noted.

      In 1997, Perry became eligible for parole on the murder sentence. He

was denied parole and the Board established a fifteen-year FET. Perry became

parole eligible for a second time in 2010, and the Board established a three -

year FET. When he became eligible for parole for a third time in June 201 3, a



                                                                          A-1338-17T4
                                       4
two-member panel denied parole and referred his case to a three-member panel

to establish an FET outside of the guidelines.

      The two-member panel noted Perry's prior criminal record, the

increasing severity of his crimes, his multiple convictions, and the fact he had

previously violated the conditions of his probation and parole by committing

additional offenses.     The panel also noted Perry had committed several

institutional infractions since the last parole hearing, including two since that

hearing, and displayed insufficient problem resolution.       The panel found

mitigating factors, including that Perry had participated in programs specific to

his behavioral deficiencies and other institutional programs, had obtained

average to above average institutional reports, attempted to enroll and

participate in other programs, and had his commutation time restored.

      However, the panel concluded incarceration had not deterred Perry's

criminality, he lacked insight into his behavior, and continued to minimize th e

nature of his conduct:

                   [Perry] appears to be unable or unwilling to
            accept responsibility for the first shooting of a police
            officer [claiming it was a co-defendant] and regarding
            his murder offense of a police officer, [Perry] also
            deflects blame by implying that the officer was drunk
            and was instigating trouble because he held a previous
            grudge and that "in the course of the struggle he got
            shot."




                                                                         A-1338-17T4
                                       5
The panel also concluded Perry minimized his institutional infractions and the

2001 CDS offenses.

      A three-member panel considered Perry's case and established a 240-

month FET. The panel explained its reasoning in a May 28, 2014 written

decision. It based its determination on the same factors relied upon by the

two-member panel. Perry appealed the decisions to the full Board.

      For reasons that are temporally irrelevant to this appeal, the Board

issued a final decision on May 31, 2017, affirming the three-member panel and

finding it had considered the record and explained its reasoning. In pertinent

part, the Board concluded

            each term of imprisonment has a separate parole
            eligibility term and . . . pursuant to N.J.S.A. 30:4-
            123.51(h), when an inmate is sentenced to more than
            one term of imprisonment, the Board is required to
            aggregate the parole eligibility term derived from each
            term for the purpose of determining the primary parole
            eligibility date.

      The Board noted Perry was serving a life sentence imposed in 1979 and

a consecutive four-year-term of incarceration imposed in 2003. It found the

three-member panel properly applied the post-1997 amendment standard for

parole fitness because the consecutive four-year-term had not been served.

This appeal followed.

      Perry raises the following points on appeal:



                                                                      A-1338-17T4
                                       6
I.  THE PAROLE BOARD'S FAILURE TO
ARTICULATE ITS REASONS FOR CONCLUDING
THAT THE STATUTORY STANDARD FOR
DENYING    PAROLE     WAS    SATISFIED
CONSTITUTES AN ABUSE OF DISCRETION
THAT WARRANTS REVERSAL

    A.  MEANINGFUL JUDICIAL REVIEW
    REQUIRES THE PAROLE BOARD TO
    SUFFICIENTLY  ARTICULATE    ITS
    FINDINGS

    B.  FAILURE   TO   CONSIDER   THE
    REMOTENESS IN TIME OF APPELLANT'S
    PRIOR VIOLENT CRIMES CONSTITUTED
    ARBITRARY ACTION BY THE BOARD

    C.  THE BOARD'S FINDINGS THAT
    APPELLANT LACKED "INSIGHT" INTO HIS
    PRIOR CRIMINAL BEHAVIOR [THIRTY-
    NINE]   YEARS  AGO    APPLIES   AN
    AMORPHOUS STANDARD THAT IS NOT
    RELATED TO THE CURRENT RISK OF
    RECIDI[VI]SM

II. THE BOARD APPLIED THE INCORRECT
STANDARD FOR PAROLE FITNESS AND, AS
SUCH, APPELLANT'S DUE PROCESS RIGHTS
HAVE   BEEN  VIOLATED   IN  MULTIPLE
RESPECTS

    A.  INCORRECT        STANDARD     FOR
    PAROLE FITNESS

    B.  EX    POST       FACTO      CLAUSE
VIOLATION

III. THE BOARD HAS CONSISTENTLY AND
REPEATEDLY ENGAGED IN ARBITRARY AND
CAPRICIOUS TREATMENT OF APPELLANT AND

                                             A-1338-17T4
                     7
            HIS CASE MUST BE CONSIDERED BY A
            NEUTRAL, DETACHED, AND IMPARTIAL
            TRIBUNAL

                  ....

            IV. N.J.A.C. 10A:71-3.21(d) VIOLATES THE
            SEPARATION OF POWERS DOCTRINE AND DUE
            PROCESS OF LAW PROTECTIONS, RENDERING
            IT UNCONSTITUTIONAL

                  A.  SEPARATION              OF        POWERS
                  VIOLATION

                  B.  LACK OF INDEPENDENT SCHEDULE
                  VIOLATES DUE PROCESS OF LAW AND
                  RENDERS THE [TWENTY]-YEAR FET AN
                  ARBITRARY DECISION

                  C.  SEVERING N.J.A.C. 10A:71-3.21(d)
                  FROM THE REMAINING ADMINISTRATIVE
                  REGULATIONS IS AN APPROPRIATE
                  REMEDY

                                      I.

      Appellate review of parole determinations "focuses upon whether the

factual findings made by the Parole Board could reasonably have been reached

on sufficient credible evidence in the record." Trantino v. N.J. State Parole

Bd., 166 N.J. 113, 199 (2001) (citing Trantino v. N.J. State Parole Bd., 154

N.J. 19, 24 (1998)).     "To a greater degree than is the case with other

administrative agencies, the Parole Board's decision-making function involves

individualized discretionary appraisals." Id. at 201 (citing Beckworth v. N.J.



                                                                      A-1338-17T4
                                      8
State Parole Bd., 62 N.J. 348, 358-59 (1973)). This court "may overturn the

Parole Board's decisions only if they are arbitrary and capricious."        Ibid.

"Arbitrary and capricious action of administrative bodies means willful and

unreasoning action, without consideration and in disregard of circumstances."

Ibid. (quoting Worthington v. Fauver, 88 N.J. 183, 204-05 (1982)).

      "[A] reviewing court is obligated to 'determine whether [the Board's]

factual finding could reasonably have been reached on sufficient credible

evidence in the whole record.'" Id. at 172 (quoting Trantino, 154 N.J. at 24).

Specifically, we must decide:

            (1) whether the agency's action violates express or
            implied legislative policies, i.e., did the agency follow
            the law; (2) whether the record contains substantial
            evidence to support the findings on which the agency
            based its action; and (3) whether in applying the
            legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not
            reasonably have been made on a showing of the
            relevant factors.

            [Trantino, 154 N.J. at 24.]

      As to questions of law,

            [w]e owe considerable deference to an agency's
            interpretation of its own regulations. US Bank, NA v.
            Hough, 210 N.J. 187, 200 (2012) (quoting In re
            Election Law Enf't Comm'n Advisory Op. No. 01-
            2008, 201 N.J. 254, 262 (2010)). However, "an
            agency's interpretations, whether through regulations
            or administrative actions, 'cannot alter the terms of a
            legislative enactment nor can they frustrate the policy

                                                                        A-1338-17T4
                                          9
            embodied in [a] statute.'" Williams v. N.J. Dep't of
            Corr., 423 N.J. Super. 176, 183 (App. Div. 2011)
            (alteration in original) (quoting N.J. Ass'n of Realtors
            v. N.J. Dep't of Envtl. Prot., 367 N.J. Super. 154, 159-
            60 (App. Div. 2004)). "Ultimately, reviewing courts
            are not 'bound by the agency's interpretation of a
            statute.'" Ibid. (quoting Shim v. Rutgers, 191 N.J.
            374, 384 (2007)).

            [Norman v. N.J. State Parole Bd., 457 N.J. Super. 513,
            519 (App. Div. 2019).]

      Perry argues that since the sentence he is currently serving is for a crime

he committed prior to the 1997 amendment to N.J.S.A. 30:4-123.56, the Board

improperly used the 1997 amendment standard when it should have used the

pre-amendment standard.      Because the Board applied the incorrect parole

eligibility standard, we remand the matter. We do not address the balance of

Perry's arguments.

                                       II.

      Parole for a conviction imposed on offenses committed before August

18, 1997, "is governed by the standard[s] in N.J.S.A. 30:4-123.53(a) and 30:4-

123.56(c) prior to the amendment of those statutes on that date." Williams v.

N.J. State Parole Bd., 336 N.J. Super. 1, 7 (App. Div. 2000) (citing N.J.A.C.

10A:71-3.10). The pre-amendment statute provides "the Parole Board may

deny parole release if it appears from a preponderance of the evidence that

'there is a substantial likelihood that the inmate will commit a crime under the



                                                                        A-1338-17T4
                                       10
laws of this State if released on parole at such time.'" Ibid. (quoting L. 1979,

c. 441, § 9). For offenses committed after August 18, 1997, the Board may

deny parole where it appears "by a preponderance of the evidence . . . the

inmate has failed to cooperate in his or her own rehabilitation or that there is a

reasonable expectation that the inmate will violate conditions of parole . . . if

released on parole at that time." N.J.S.A. 30:4-123.53(a).

      N.J.S.A. 30:4-123.51(h) states where "an inmate is sentenced to more

than one term of imprisonment, the primary parole eligibility terms calculated

pursuant to this section shall be aggregated by the [B]oard for the purpose of

determining the primary parole eligibility date, except that no juvenile

commitment shall be aggregated with any adult sentence." N.J.A.C. 10A:71-

3.2(d) promulgates the rules for the aggregation of consecutive sentences and

states: "When a consecutive term is imposed, the parole eligibility term

derived from the consecutive term, less county jail credits, shall be added to

the parole eligibility term derived from the original term, less county jail

credits, to determine the aggregate parole eligibility term." Aggregation is a

"mechanical function" performed by the Board. Curry v. N.J. State Parole Bd.,

309 N.J. Super. 66, 71 (App. Div. 1998).

      N.J.A.C. 10A:71-3.2 does not address the issue of which standard of

parole eligibility applies where the Board must aggregate a pre- and post-



                                                                         A-1338-17T4
                                       11
amendment sentence.         It promulgates rules regarding a mechanical

determination, namely, the consideration of the length of an inmate's separate

sentences. Therefore, we must determine whether N.J.S.A. 30:4-123.53 may

be applied retroactively.

      We recently stated:

                  As a general principle, in criminal as well as
            other statutes, "the law favors prospective, rather than
            retroactive, application of new legislation unless a
            recognized exception applies." Ardan v. Bd. of
            Review, 444 N.J. Super. 576, 587 (App. Div. 2016);
            State v. Parolin, 171 N.J. 223, 233 (2002). . . .
            "Courts must apply a two-part test to determine
            whether a statute should be applied retroactively: (1)
            whether the Legislature intended to give the statute
            retroactive application; and [if so] (2) whether
            retroactive application 'will result in either an
            unconstitutional interference with vested rights or a
            manifest injustice.'" Ardan v. Bd. of Review, 444 N.J.
            Super. at 587 (quoting James v. N.J. Mfrs. Ins. Co.,
            216 N.J. 552, 563 (2014)).

                   Under the first part of the test enunciated in
            James, the presumption against retroactivity "can be
            overcome by an indication of contrary legislative
            intent, either expressed in the language of the statute
            itself, or implied in its purpose." See State v. Bey,
            112 N.J. 45, 103 (1988). When an appellate court
            finds that retroactive legislative intent exists, it is
            well-established that the court must "apply the statute
            in effect at the time of its decision . . . to effectuate the
            current policy declared by the legislative body." Ibid.
            (quoting Kruvant v. Mayor & Council of Twp. of
            Cedar Grove, 82 N.J. 435, 440 (1980)).




                                                                            A-1338-17T4
                                         12
                   Within the first part of the test, three exceptions
            to the general rule of prospective application are well-
            established: (1) when the Legislature intended
            retroactive application of the statute either expressly,
            as "stated in the language of the statute or in the
            pertinent legislative history," or implicitly, requiring
            retroactive application to "make the statute workable
            or to give it the most sensible interpretation"; (2)
            when the statute is "ameliorative or curative"; or (3)
            when the "expectations of the parties may warrant
            retroactive application." Gibbons v. Gibbons, 86 N.J.
            515, 522-23 (1981). "Under the second exception to
            the general rule, the term 'ameliorative' refers only to
            criminal laws that effect a reduction in a criminal
            penalty." Street v. Universal Mar., 300 N.J. Super.
            578, 582 (App. Div. 1997) (quoting Kendall v.
            Snedeker, 219 N.J. Super. 283, 286 (App. Div. 1987)).

            [State in Interest of J.F., 446 N.J. Super. 39, 53-54
            (App. Div. 2016).]

      The relative amended language of N.J.S.A. 30:4-123.56 became

effective August 18, 1997.     Our review of the statute's legislative history

reveals no evidence of an express or implied intent to apply it retroactively.

Moreover, retroactive application would work to apply a different and an

arguably higher standard for determining Perry's parole eligibility.

      Indeed, the standard prior to the 1997 codification of N.J.S.A. 30:4 -

123.56 permitted the Board to deny parole if it found by "a preponderance of

the evidence 'there is a substantial likelihood that the inmate will commit a

crime under the laws of this State if released on parole at such time.'"

Williams, 336 N.J. Super. at 7 (quoting L. 1979, c. 441, § 9). The 1997

                                                                         A-1338-17T4
                                       13
codification eliminated the "substantial likelihood" requirement and broadened

the Board's consideration to not only the commission of another crime by the

parolee, but release can be denied if the "inmate has failed to cooperate in his

or her own rehabilitation or that there is a reasonable expectation that the

inmate will violate conditions of parole . . . if released on parole[.]" N.J.S.A.

30:4-123.56.     The current statute effectively broadens both the overall

discretion of the Board to deny parole and the reasons for the denial of parole.

      Thus, the legislative revisions of N.J.S.A. 30:4-123.56 had neither an

ameliorative nor a curative function.       Therefore, it cannot be said the

"expectations of the parties . . . warrant[ed] retroactive application." J.F., 446

N.J. Super. at 54.

      For these reasons, we hold the post-1997 amendment language of

N.J.S.A. 30:4-123.56 has no applicability to parole determinations for inmates

eligible for parole who are serving sentences entered prior to August 18, 1997.

The Board must determine parole eligibility for such inmates by considering

whether there is, by a preponderance of the evidence, a substantial likelihood

the inmate will commit a crime if released on parole pursuant to N.J.S.A. 30:4-

123.56 (1979).

      Finally, the FET imposed here was quite substantial. The Board relied

upon Perry's rationalizations of his past offenses and conduct during his



                                                                         A-1338-17T4
                                       14
incarceration to support an FET beyond the presumptive duration. However,

on remand, the Board must correlate its findings with the length of the FET

imposed, as the sentence for the 2001 offense, which drew the lengthy FET,

was just four years.

      Reversed and remanded. We do not retain jurisdiction.




                                                                   A-1338-17T4
                                     15